Citation Nr: 0605451	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  98-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDING OF FACT

Recurrent dislocations of the scapulohumeral joint have been 
essentially approximated.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for residuals of a 
left shoulder dislocation have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5202 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, letters, including those sent in 
June 2004 and December 2004, noted the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters essentially satisfied the notice 
requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice was not given prior to the 
initial adjudication, notice was provided by the AOJ prior to 
the transfer and certification of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  As such, deciding this appeal would 
not be prejudicial error to the claimant, as the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as VA and private 
treatment records, are associated with the claims file.  The 
veteran has undergone several VA examinations that have 
assessed the severity of the disability on appeal.  The Board 
notes that in August 2005 the veteran submitted a July 2005 
letter from a private physician.  Although not entirely 
clear, it appears that the veteran waived initial AOJ 
consideration of this evidence.  At any rate, as this 
decision essentially constitutes a grant of the benefit 
sought, the Board finds that remanding this case (for what 
would be the sixth time) is not necessary at this time.  The 
veteran has not made VA aware of any additional available 
evidence that needs to be obtained in order to fairly decide 
the appeal.  Therefore, the Board finds that all relevant, 
obtainable evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Service connection for residuals of a left shoulder 
disability, rated as noncompensable, has been in effect since 
April 1970.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the minor arm if there is: (1) malunion of the 
humerus with moderate deformity; (2) malunion of the humerus 
with marked deformity; (3) recurrent dislocations of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at shoulder level; or (4) recurrent 
dislocations of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 40 percent 
evaluation requires fibrous union of the humerus, with a 50 
percent evaluation assigned for nonunion of the humerus 
(false flail joint).

Service medical records reveal that in December 1962 the 
veteran dislocated his left shoulder after falling from a 
scaffolding.  December 1962 X-rays of the left shoulder 
revealed dislocation, anterior, humerus, recurrent 
dislocation.  The July 1964 service separation examination 
noted no left shoulder abnormality.  Service medical records 
indicate that the veteran is right-handed.

A review of the service medical records reveals no findings 
of a fracture or of arthritis, and a November 2000 VA 
examiner, after reviewing the claims file and examining the 
veteran, specifically noted that the left shoulder fracture 
and arthritis were related to a 1979 post-service automobile 
accident and were not the result of the December 1962 service 
injury.  

A July 2005 private physician, however, observed that "[the 
veteran] had enough injury to the joint capsule of his left 
scapulohumeros joint that frequent dislocations would occur 
starting initially after the [service injury]."  There is 
nothing in the file, including the November 2000 VA 
examiner's opinion, that contradicts the July 2005 private 
physician's statement concerning the frequent dislocations.

Based on the veteran's long-standing complaints and testimony 
(as given at May 2003 and January 2006 Board hearings), as 
well as the comments from the physicians who have examined 
the veteran and reviewed the claims file, the Board finds 
that the veteran's recurrent left shoulder dislocations are 
related to his December 1962 service injury.  Resolving all 
doubt in the veteran's favor (38 U.S.C.A. § 5107(b) and 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)), and when 
considering the factors discussed in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that the evidence shows that 
the veteran has approximated the requirements for a 20 
percent rating under Diagnostic Code 5202.

As fibrous union of the humerus and nonunion of the humerus 
(false flail joint) have not been shown, there is a 
preponderance of the evidence against a rating in excess of 
20 percent.

A review of the evidence does not demonstrate that the 
veteran's left shoulder disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating of 20 percent for residuals of a left shoulder 
dislocation is granted, subject to governing regulations 
concerning monetary awards.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


